

116 HR 8277 IH: Nuclear Plant Decommissioning Act of 2020
U.S. House of Representatives
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8277IN THE HOUSE OF REPRESENTATIVESSeptember 16, 2020Mr. Welch (for himself and Mr. Engel) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Atomic Energy Act of 1954 to provide for consultation with State, Tribal, and local governments, the consideration of State, Tribal, and local concerns, and the approval of post-shutdown decommissioning activities reports by the Nuclear Regulatory Commission.1.Short titleThis Act may be cited as the Nuclear Plant Decommissioning Act of 2020.2.Post-shutdown decommissioning activities reports(a)In generalChapter 10 of title I of the Atomic Energy Act of 1954 (42 U.S.C. 2131 et seq.) is amended by adding at the end the following:113.Post-shutdown decommissioning activities reportsa.DefinitionsIn this section:(1)Affected StateThe term affected State means—(A)the host State of a covered facility; and(B)each State located within 50 miles of a covered facility.(2)CommissionThe term Commission means the Nuclear Regulatory Commission.(3)Covered facilityThe term covered facility means a facility of a licensee for which a PSDAR is required.(4)Covered materialThe term covered material means—(A)high-level radioactive waste;(B)spent nuclear fuel;(C)transuranic waste;(D)byproduct material that meets the requirements of section 11 e. (2); and(E)any other nuclear or radioactive waste or material for which the Commission determines that a material change by the licensee in the manner of handling, storing, or disposing of that waste or material should be preceded by consultation under subsection b.(5)Covered PSDARThe term covered PSDAR means—(A)the initial PSDAR for a covered facility; and(B)any subsequent PSDAR for a covered facility in which the licensee proposes, as determined by the Commission—(i)a significant update to the decommissioning strategy; or(ii)a material change in the manner in which covered material is handled, stored, or disposed of.(6)Host StateThe term host State means the State in which a covered facility is located.(7)License; licenseeThe terms license and licensee have the meanings given the terms in section 50.2 of title 10, Code of Federal Regulations (or successor regulations).(8)PSDARThe term PSDAR means a post-shutdown decommissioning activities report submitted to the Commission and affected States under section 50.82(a)(4)(i) of title 10, Code of Federal Regulations (or successor regulations).(9)TransfereeThe term transferee means an entity to which a licensee proposes to transfer a license for a covered facility.(10)Tribal governmentThe term Tribal government means the governing body of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).b.Consultation requiredNotwithstanding any other provision of law (including regulations), a licensee may not submit to the Commission a proposed covered PSDAR, or transfer to another entity the license, for a covered facility until the licensee and the transferee, if applicable, conduct consultation regarding the development of the proposed covered PSDAR or the proposed license transfer, as applicable, with—(1)each affected State; and(2)each unit of State government or Tribal government that—(A)is located in an affected State; and(B)has jurisdiction over land located within 50 miles of the covered facility.c.Submission to Commission; public availability(1)In generalAfter carrying out the consultation required under subsection b. with respect to a proposed covered PSDAR or transfer of a license for a covered facility, the licensee shall—(A)submit to the Commission, as applicable—(i)the proposed covered PSDAR; or(ii)an application for transfer of a license; and(B)subject to paragraph (3), make the proposed covered PSDAR or application for transfer of a license, as applicable, available to the public.(2)Public availabilityOn receipt of a proposed covered PSDAR or application for transfer of a license under paragraph (1)(A), the Commission shall, subject to paragraph (3), make the proposed covered PSDAR or application for transfer of a license, as applicable, available to the public.(3)Exclusion of certain informationIn making a proposed covered PSDAR or application for transfer of a license, as applicable, available to the public under paragraph (1)(B) or (2), the Commission or the licensee, as applicable, may redact such information as the Commission or the licensee, as applicable, determines to be necessary to protect—(A)trade secrets and commercial or financial information under section 552(b)(4) of title 5, United States Code; or(B)national security.d.Public participationFor a period of not less than 90 days beginning on the date on which a licensee submits a proposed covered PSDAR to the Commission under subsection c. (1)(A) or the date on which the Commission dockets an application for transfer of a license under section 2.101 of title 10, Code of Federal Regulations (or successor regulations), as applicable, the Commission shall solicit in the host State public comments regarding the proposed covered PSDAR or notice of proposed license transfer, including through—(1)the solicitation of written comments; and(2)the conduct of not fewer than 2 public meetings.e.Support, conditional support, or nonsupport by host State(1)In generalNot later than 60 days after the date of receipt of a proposed covered PSDAR or the date on which the Commission dockets an application for transfer of a license under section 2.101 of title 10, Code of Federal Regulations (or successor regulations), as applicable, for a covered facility, the Commission shall notify the host State of the opportunity to file with the Commission, by the date that is 60 days after the date on which the host State receives the notification—(A)a statement of support for the proposed covered PSDAR or license transfer;(B)a statement of conditional support for the proposed covered PSDAR or license transfer, together with specific recommendations for changes that could lead the host State to support the proposed covered PSDAR or license transfer; or(C)a statement of nonsupport for the proposed covered PSDAR or license transfer.(2)Statement of support or nonsupport; failure to submit(A)In generalIf the host State files with the Commission a statement of support under paragraph (1)(A) or a statement of nonsupport under paragraph (1)(C), or fails to file a statement with the Commission by the deadline specified in paragraph (1), the Commission shall issue a determination regarding whether the proposed covered PSDAR is adequate or inadequate or a determination regarding whether to provide consent for the proposed license transfer, as applicable—(i)based on the considerations described in subparagraph (B); and(ii)after taking into consideration—(I)any written comments submitted by the host State, other affected States, and local communities with respect to the proposed covered PSDAR or license transfer; and(II)any input from the public under subsection d.(B)ConsiderationsThe Commission shall consider a proposed covered PSDAR or license transfer to be adequate under subparagraph (A) if the Commission determines that—(i)the proposed covered PSDAR or license transfer provides for—(I)the overall protection of human health and the environment; and(II)adequate protection to the health and safety of the public and the common defense and security;(ii)the licensee (and, if applicable, the transferee) has a substantial likelihood of implementing the proposed covered PSDAR or license transfer within the timeframe described in the proposed covered PSDAR or license transfer application;(iii)the proposed covered PSDAR or license transfer is in accordance with applicable law (including regulations); and(iv)the licensee (and, if applicable, the transferee) has demonstrated that the licensee has, or will have, the funds required to fully implement the proposed covered PSDAR or license transfer within the timeframe described in the proposed covered PSDAR or license transfer application, based on—(I)a comprehensive radiological site assessment and characterization; and(II)a nonradiological site assessment and characterization conducted by the host State.(C)Determination of adequacySubject to paragraph (4), if the Commission determines that a proposed covered PSDAR or license transfer is adequate under subparagraphs (A) and (B), the Commission shall issue a decision document approving the covered PSDAR or license transfer.(D)Determination of inadequacy(i)In generalIf the Commission determines that a proposed covered PSDAR or license transfer is inadequate under subparagraphs (A) and (B)—(I)the Commission shall issue a decision document rejecting the proposed covered PSDAR or license transfer, including a description of the reasons for the decision, by the applicable deadline under paragraph (4); and(II)the licensee may develop and submit to the Commission a new proposed covered PSDAR or license transfer application in accordance with this section.(ii)Certain covered PSDARsIf the Commission rejects a proposed covered PSDAR that is the initial PSDAR for a covered facility, the licensee shall develop and submit to the Commission a new proposed covered PSDAR in accordance with this section not later than 2 years after the date of cessation of operations at the covered facility.(3)Conditional support by host State(A)In generalIn any case in which the host State files with the Commission a statement of conditional support of a proposed covered PSDAR or license transfer under paragraph (1)(B), the Commission shall determine whether the proposed covered PSDAR or license transfer is permissible under applicable law (including regulations).(B)ChangesNotwithstanding the adequate protection of public health and safety or the common defense and security, for each change recommended by the host State under paragraph (1)(B), the Commission shall—(i)provide for the inclusion of the change into the final covered PSDAR or license transfer, unless the Commission determines the change to be inappropriate for inclusion, based on clear and convincing evidence that—(I)the change violates applicable law; or(II)the total costs of the change substantially outweigh the safety, economic, or environmental benefits of the change to the host State; and(ii)if applicable, provide the rationale for each determination of inappropriateness under clause (i).(C)Decision document(i)In generalSubject to paragraph (4), based on the determinations made under subparagraphs (A) and (B), the Commission shall issue a decision document relating to a proposed covered PSDAR or license transfer that, as applicable—(I)approves the proposed covered PSDAR or license transfer with any changes recommended by the host State that are not determined to be inappropriate under subparagraph (B); or(II)rejects the proposed covered PSDAR or license transfer.(ii)Applicable lawA decision document issued under clause (i) or subparagraph (C) or (D)(i) of paragraph (2) shall be considered to be a final order entered in a proceeding under section 189 a.(D)Treatment on approvalOn approval by the Commission of a proposed covered PSDAR or license transfer under subparagraph (C)(i)(I) or paragraph (2)(C)—(i)the covered PSDAR or approval of the license transfer by the Commission shall be final; and(ii)the licensee may begin implementation of the covered PSDAR.(E)Rejection(i)In generalIf the Commission rejects a proposed covered PSDAR or license transfer under subparagraph (C)(i)(II), the licensee may develop and submit to the Commission a new proposed covered PSDAR or license transfer application in accordance with this section.(ii)Certain covered PSDARsIf the Commission rejects a proposed covered PSDAR that is the initial PSDAR for a covered facility, the licensee shall develop and submit to the Commission a new proposed covered PSDAR in accordance with this section not later than 2 years after the date of cessation of operations at the covered facility.(4)Deadline for decision document(A)In generalSubject to subparagraphs (B) and (C), the Commission shall issue a decision document relating to a proposed covered PSDAR or license transfer under subparagraph (C) or (D)(i)(I) of paragraph (2) or paragraph (3)(C)(i) by not later than 1 year after the date on which the proposed covered PSDAR or an application for transfer of a license, as applicable, is submitted to the Commission under subsection c. (1)(A).(B)Proposed intermediate license transfers(i)Definition of proposed intermediate license transferIn this subparagraph, the term proposed intermediate license transfer means a proposed transfer of license—(I)for a covered facility on behalf of which a proposed covered PSDAR has been submitted by the licensee to the Commission under subsection c. (1)(A)(i); and(II)the notice of which is submitted to the Commission under subsection c. (1)(A)(ii) before the applicable deadline under subparagraph (A) for the issuance by the Commission of a decision document relating to the proposed covered PSDAR described in subclause (I).(ii)DeadlineSubject to subparagraph (C), in any case in which a licensee submits to the Commission a notice of a proposed intermediate license transfer of a covered facility, the Commission shall issue a decision document relating to the proposed covered PSDAR of the covered facility by not later than 1 year after the date of receipt of the application for transfer of a license.(C)ExtensionIf there are unforeseen circumstances, including unexpected technical issues, site-specific characteristics, or other external factors that could affect the ability of the Commission to issue a decision document by a deadline specified in subparagraph (A) or (B)(ii), the Commission may extend the applicable deadline for a reasonable period of time, as determined by the Commission.f.Additional requirements(1)Action by transfereesOn transfer of a license for a covered facility by a licensee to a transferee in accordance with this section, the transferee shall conduct consultation in accordance with subsection b. with respect to each proposed covered PSDAR developed by the transferee for the covered facility.(2)State environmental law complianceNotwithstanding any other provision of this section, the Commission shall not approve a proposed covered PSDAR or license transfer under this section unless the proposed covered PSDAR or license transfer for a covered facility includes a requirement that the licensee and the transferee, if applicable, shall comply with applicable State law relating to air, water, or soil quality or radiological standards with respect to the implementation of the proposed covered PSDAR or license transfer in any case in which the applicable State law is more restrictive than an applicable Federal law.g.Application to existing decommissioning activities(1)In generalThe Commission shall notify—(A)each licensee or transferee, if applicable, of the opportunity to develop and submit to the Commission for approval a revised covered PSDAR for any covered facility of the licensee for which, as of the date of enactment of this section—(i)decontamination and dismantlement activities described in an existing covered PSDAR have not commenced at the covered facility; or(ii)decontamination and dismantlement activities described in an existing covered PSDAR have been commenced at the covered facility for a period of less than 5 years; and(B)each affected State with respect to a covered facility described in subparagraph (A) of the opportunity to consult with a licensee or transferee described in that subparagraph in accordance with subsection b.(2)Process(A)In generalExcept as provided in paragraphs (3) and (4), if a licensee or transferee described in paragraph (1)(A) elects to submit to the Commission a revised covered PSDAR under that paragraph, the process for consideration and approval of the revised covered PSDAR shall be carried out in accordance with—(i)the process for consideration and approval of a proposed covered PSDAR for a covered facility under subsections b., c., d., and f.; and(ii)the process for support, conditional support, or nonsupport by the host State under subsection e.(B)NonselectionIf a licensee or transferee described in paragraph (1)(A) elects not to revise an existing covered PSDAR under that paragraph, the host State may file a statement of support, conditional support, or nonsupport for the existing covered PSDAR in accordance with the process for support, conditional support, or nonsupport by a host State under subsection e.(3)Decision documentA decision document for a revised covered PSDAR submitted under paragraph (1)(A), or for an existing covered PSDAR in any case in which the licensee or transferee elects not to revise the existing covered PSDAR, shall be issued in accordance with subparagraph (C) or (D)(i)(I) of subsection e. (2) or subsection e. (3)(C), as applicable, except that the Commission shall issue the decision document by the date that is 1 year after the date on which the applicable decontamination and dismantlement activities commence at the applicable covered facility.(4)Revision after determination of inadequacyIf the Commission rejects a revised covered PSDAR submitted by a licensee or transferee under paragraph (1)(A) in accordance with subsection e. (2)(D)(i)(I) or subsection e. (3)(C)(i)(II), the licensee or transferee shall develop and submit to the Commission a new revised covered PSDAR in accordance with this subsection by not later than 2 years after the date of the rejection..(b)Technical and conforming amendments(1)In generalThe Atomic Energy Act of 1954 is amended—(A)in section 103 (42 U.S.C. 2133)—(i)in subsection d., in the second sentence, by striking any any and inserting any; and(ii)by redesignating subsection f. as subsection e.; and(B)in section 111 (42 U.S.C. 2141), by striking the section designation and all that follows through The Nuclear in subsection a. and inserting the following:111.Licensing by Nuclear Regulatory Commission of distribution of certain materials by Department of Energya.The Nuclear.(2)Table of contentsThe table of contents of the Atomic Energy Act of 1954 (68 Stat. 919; 126 Stat. 2216) is amended by striking the items relating to chapter 10 of title I and inserting the following:Chapter 10. Atomic energy licenses Sec. 101. License required. Sec. 102. Utilization and production facilities for industrial or commercial purposes. Sec. 103. Commercial licenses. Sec. 104. Medical therapy and research and development. Sec. 105. Antitrust provisions. Sec. 106. Classes of facilities. Sec. 107. Operators' licenses. Sec. 108. War or national emergency. Sec. 109. Component and other parts of facilities. Sec. 110. Exclusions. Sec. 111. Licensing by Nuclear Regulatory Commission of distribution of certain materials by Department of Energy. Sec. 112. Domestic medical isotope production. Sec. 113. Post-shutdown decommissioning activities reports..3.Grant programs to support the activities of community advisory boards(a)DefinitionsIn this section:(1)Community advisory boardThe term community advisory board means a community committee or other advisory organization that aims to foster communication and information exchange between—(A)a licensee planning for and involved in decommissioning activities; and (B)members of a community that may be affected by the decommissioning activities of that licensee.(2)CommissionThe term Commission means the Nuclear Regulatory Commission.(3)DecommissionThe term decommission has the meaning given the term in section 50.2 of title 10, Code of Federal Regulations (or successor regulations).(4)LicenseeThe term licensee has the meaning given the term in section 50.2 of title 10, Code of Federal Regulations (or successor regulations).(5)Small, rural, or disadvantaged communityThe term small, rural, or disadvantaged community means a community that—(A)has a population of fewer than 50,000 individuals; or(B)is disadvantaged with respect to geographic, socioeconomic, public health, or environmental hazard criteria, as determined by the Commission.(b)Short-Term grant program(1)Definition of eligible entityIn this subsection, the term eligible entity means—(A)a State in which a civilian nuclear power plant or nuclear power generation unit, as determined by the Commission, is decommissioned or is in the process of being decommissioned during the 3-year period beginning on the date of enactment of this Act; and(B)an Indian Tribe the land of which contains a civilian nuclear power plant or nuclear power generation unit, as determined by the Commission, that is decommissioned or is in the process of being decommissioned during the 3-year period beginning on the date of enactment of this Act.(2)EstablishmentNot later than 180 days after the date of enactment of this Act, the Commission shall establish a grant program under which the Commission shall award grants to eligible entities to support the activities of community advisory boards.(3)ApplicationsAn eligible entity desiring a grant under this subsection shall submit to the Commission an application at such time, in such manner, and containing such information as the Commission may require.(4)Use of funds(A)Awarding of subgrantsAn eligible entity shall use a grant awarded under this subsection to make subgrants to community advisory boards for use in accordance with subparagraph (B). (B)Use of subgrantsA community advisory board may use a subgrant awarded under subparagraph (A)—(i)to hire or consult with experts; (ii)for administrative costs;(iii)to cover travel expenses; (iv)for website and social media maintenance; (v)for the preparation of annual reports and other communications;(vi)to contract for services;(vii)to reimburse volunteers; and (viii)to cover other reasonable and necessary expenses of the community advisory board, as determined to be appropriate by the Commission.(5)Distribution of fundsThe Commission shall establish a formula to ensure, to the maximum extent practicable, geographic diversity among grant recipients under this subsection.(6)RequirementIn carrying out this subsection, the Commission, to the maximum extent practicable, shall implement the recommendations described in the report submitted to Congress under section 108 of the Nuclear Energy Innovation and Modernization Act (Public Law 115–439; 132 Stat. 5577) entitled Best Practices for Establishment and Operation of Local Community Advisory Boards Associated with Decommissioning Activities at Nuclear Power Plants.(7)Cost sharingNotwithstanding any other provision of law, with respect to a subgrant awarded under this subsection, neither the Commission nor an eligible entity may impose a cost-sharing requirement on a community advisory board with respect to—(A)any activity that is carried out on behalf of, for the benefit of, or to foster communication and information exchange with, a small, rural, or disadvantaged community; or(B)any activity of the community advisory board if—(i)the applicable nuclear power plant or nuclear power generation unit is located in a small, rural, or disadvantaged community; or(ii)a small, rural, or disadvantaged community may be disproportionately impacted by the applicable decommissioning activities of the licensee.(8)Authorization of appropriationsThere is authorized to be appropriated to the Commission to carry out this subsection $12,500,000 for the period of fiscal years 2021 through 2023, to remain available until the date that is 5 years after the date of enactment of this Act.(c)Long-Term grant program(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means—(i)a State in which a civilian nuclear power plant or nuclear power generation unit, as determined by the Commission, is decommissioned or is in the process of being decommissioned more than 3 years after the date of enactment of this Act; and(ii)an Indian Tribe the land of which contains a civilian nuclear power plant or nuclear power generation unit, as determined by the Commission, that is decommissioned or is in the process of being decommissioned more than 3 years after the date of enactment of this Act.(B)FundThe term Fund means the Community Advisory Board Fund established under paragraph (2).(C)PSDARThe term PSDAR means a post-shutdown decommissioning activities report submitted to the Commission and affected States under section 50.82(a)(4)(i) of title 10, Code of Federal Regulations (or successor regulations).(2)Community Advisory Board Fund(A)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Community Advisory Board Fund.(B)DepositsEach fiscal year, there shall be deposited in the Fund an amount equal to the total amount collected by the Commission pursuant to the regulations promulgated under paragraph (7) for the fiscal year.(C)Use of fundAmounts in the Fund shall be available to the Commission, without further appropriation or fiscal year limitation, for making grants under this subsection.(3)Establishment of grant programNot later than 1 year after the date of enactment of this Act, the Commission shall establish a grant program under which the Commission shall award grants to eligible entities to support the activities of community advisory boards.(4)ApplicationsAn eligible entity desiring a grant under this subsection shall submit to the Commission an application at such time, in such manner, and containing such information as the Commission may require.(5)Use of funds(A)Awarding of subgrantsAn eligible entity shall use a grant awarded under this subsection to make subgrants to community advisory boards for use in accordance with subparagraph (B). (B)Use of subgrantsA community advisory board may use a subgrant awarded under subparagraph (A)—(i)to hire or consult with experts; (ii)for administrative costs;(iii)to cover travel expenses; (iv)for website and social media maintenance; (v)for the preparation of annual reports and other communications;(vi)to contract for services;(vii)to reimburse volunteers; and (viii)to cover other reasonable and necessary expenses of the community advisory board, as determined to be appropriate by the Commission.(6)Cost sharingNotwithstanding any other provision of law, with respect to a subgrant awarded under this subsection, neither the Commission nor an eligible entity may impose a cost-sharing requirement on a community advisory board with respect to—(A)any activity that is carried out on behalf of, for the benefit of, or to foster communication and information exchange with, a small, rural, or disadvantaged community; or(B)any activity of the community advisory board if—(i)the applicable nuclear power plant or nuclear power generation unit is located in a small, rural, or disadvantaged community; or(ii)a small, rural, or disadvantaged community may be disproportionately impacted by the applicable decommissioning activities of the licensee.(7)Rulemaking(A)In generalNot later than 180 days after the date of enactment of this Act, the Commission shall promulgate regulations requiring a licensee submitting to the Commission a PSDAR relating to the decommissioning of a nuclear power plant or a nuclear power generation unit, as determined by the Commission, for which consultation is required under section 113 b. of the Atomic Energy Act of 1954 to certify that the licensee has paid to the Commission for deposit into the Fund—(i)in the case of a PSDAR relating to the decommissioning of 1 or more nuclear power plants, $500,000 for each of those power plants; or(ii)in the case of a PSDAR relating to the decommissioning of 1 or more nuclear power generation units, as determined by the Commission, $500,000 for each nuclear power plant in which those units are located.(B)RequirementsThe regulations promulgated under subparagraph (A) shall provide that—(i)for each subsequent PSDAR relating to a nuclear power plant for which a PSDAR was previously submitted relating to the power plant or any nuclear power generation unit located in the power plant—(I)if consultation is required under section 113 b. of the Atomic Energy Act of 1954 with respect to the subsequent PSDAR or any decommissioning activities relating to the subsequent PSDAR, the licensee submitting the subsequent PSDAR shall certify that the licensee has paid to the Commission for deposit into the Fund $500,000, which shall be in addition to any amounts previously paid to the Commission for deposit into the Fund relating to any previously submitted PSDAR; and(II)if consultation under section 113 b. of the Atomic Energy Act of 1954 is not required with respect to the subsequent PSDAR or any decommissioning activities relating to the subsequent PSDAR, the licensee submitting the subsequent PSDAR shall certify that such consultation is not required;(ii)a licensee may pay to the Commission the amounts described in clause (i) or (ii) of subparagraph (A) or in subclause (I) of clause (i) at any time prior to the submission of a PSDAR relating to those amounts; and(iii)with respect to a merchant power plant, no amounts may be withdrawn from the decommissioning trust fund relating to that merchant power plant for the purpose of paying to the Commission an amount described in—(I)clause (i) or (ii) of subparagraph (A); or(II)subclause (I) of clause (i).(C)LimitationA licensee that has paid to the Commission the amount described in clause (i) or (ii) of subparagraph (A) with respect to a nuclear power plant shall not be required to pay that amount with respect to the same power plant on submission of any subsequent PSDAR relating to the decommissioning of that power plant or any nuclear power generation unit located in that power plant if consultation is not required with respect to that PSDAR or any decommissioning activities relating to that PSDAR under section 113 b. of the Atomic Energy Act of 1954.(8)RequirementIn carrying out this subsection, the Commission, to the maximum extent practicable, shall implement the recommendations described in the report submitted to Congress under section 108 of the Nuclear Energy Innovation and Modernization Act (Public Law 115–439; 132 Stat. 5577) entitled Best Practices for Establishment and Operation of Local Community Advisory Boards Associated with Decommissioning Activities at Nuclear Power Plants.4.Authorization of appropriations to assist nuclear closure communities(a)DefinitionsIn this section:(1)AdministrationThe term Administration means the Economic Development Administration.(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Economic Development.(3)Nuclear closure communityThe term nuclear closure community means a community that has been impacted, or reasonably demonstrates to the satisfaction of the Assistant Secretary that it will be impacted, by the closure of a nuclear power plant.(4)Small, rural, or disadvantaged communityThe term small, rural, or disadvantaged community means a community that—(A)has a population of fewer than 50,000 individuals; or(B)is disadvantaged with respect to geographic, socioeconomic, public health, or environmental hazard criteria, as determined by the Assistant Secretary. (b)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Assistant Secretary to assist in the economic development of nuclear closure communities $35,000,000 for each of fiscal years 2021 through 2029.(2)Use of fundsOf any amounts appropriated under paragraph (1), the Assistant Secretary shall use—(A)15 percent to provide technical assistance to nuclear closure communities under the Research and National Technical Assistance Program of the Administration; and(B)85 percent for implementation projects in nuclear closure communities under the Economic Adjustment Assistance Program of the Administration established under section 209 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149).(3)Cost sharingNotwithstanding any other provision of law, with respect to any amounts appropriated under paragraph (1), the Assistant Secretary may not impose a cost-sharing requirement with respect to—(A)any technical assistance described in paragraph (2)(A) that is provided to a nuclear closure community that is a small, rural, or disadvantaged community; or(B)any implementation project described in paragraph (2)(B) in a nuclear closure community that is a small, rural, or disadvantaged community.5.Financial assistance for communities with stranded nuclear waste(a)DefinitionsIn this section:(1)Affected communityThe term affected community means a unit of local government, including a county, city, town, village, school district, or special district, that contains stranded nuclear waste within the boundaries of the unit of local government, as determined by the Secretary.(2)Eligible civilian nuclear power plantThe term eligible civilian nuclear power plant means a nuclear power plant that—(A)has been decommissioned; or(B)is in the process of being decommissioned.(3)SecretaryThe term Secretary means the Secretary of Energy.(4)Stranded nuclear wasteThe term stranded nuclear waste means nuclear waste or spent nuclear fuel stored in dry casks or spent fuel pools at a decommissioned or decommissioning nuclear facility.(b)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish and carry out a noncompetitive grant program to provide financial assistance to units of local government within the jurisdictional boundary of which an eligible civilian nuclear power plant is located to offset the economic and social impacts of stranded nuclear waste in affected communities.(c)EligibilityA unit of local government that is an affected community shall be eligible to receive a grant under this section for a fiscal year.(d)Awards(1)AmountThe amount of a grant awarded under subsection (b) shall be equal to $15 for each kilogram of spent nuclear fuel stored at the eligible civilian nuclear power plant in the affected community.(2)Number and frequencyWith respect to each eligible civilian nuclear power plant, the Secretary may only award 1 grant under subsection (b) to each eligible unit of local government for each fiscal year.(e)Authorization of appropriations(1)In generalThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section for each of fiscal years 2020 through 2029.(2)No offsetNone of the funds made available under this subsection may be used to offset the funding for any other Federal program.